DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 21, 23, 25-26, 33, 37-38, 45, 48-49, 56-58, 62, and 69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
SS) of the nauseogenic compound is attained in the plasma of the subject; once CSS is attained, CSS of the nauseogenic compound is maintained in the plasma of the subject for at least two weeks; and incidence of nausea is less than 10% of subjects treated. A number of pharmacokinetic outcomes are also recited as part of the methods. There is an inadequate connection between the function of this product and the structure necessary to achieve it. 
The claims embrace nauseogenic peptides generically and several specific classes of peptides beyond the GLP-1 receptor agonists that are specifically claimed such as semaglutide and liraglutide (see specification paragraph173 and 180). The other embraced peptides differ significantly from these two and there is no guidance on how selections should be made so as to achieve the claimed incidence of nausea (see Rink et al. US Patent No. 5,739,106 column 3 lines 55-66, column 4 lines 15-25, and  column 6 line 64-column 7 line 10). Implantable osmotic pumps and osmotic infusion pumps that are known are detailed as is a known non-implanted pump patch for delivery of a suspension of particles of the nauseogenic peptide (see paragraphs 262, 289,305-306, and 314-315). A wide range of continuous daily doses for administration from an implantable device are detailed, but none are connected to any particular peptide to 
A noted correlation between the rate of change in plasma concentration of a nauseogenic compound (d[drug]/dt) is discussed by the disclosure. Here minimizing this rate is 0.5 to 5% per hour relative to the average CSS is associated with reducing nausea and vomiting (see paragraph 123). The disclosure does not make a correlation between this rate and the level of nausea incidence such that any particular level of incidence is linked to any particular rate of change. 
The specification “contemplates” a correlation between nausea mitigation and the shift in potency a peptide exhibits due to binding albumin as compared to that which occurs for GLP-1[7-36]NH2, where the larger a potency shift is, the greater the nausea mitigation (see paragraph 330-331). There is no data to support this connection. In addition, there is no demonstrated connection between the degree of potency shift and the rate of nausea amongst a patient population. Also there is no discussion of the structures necessary to achieve this potency shift. Liraglutide is taught to have a lesser potency shift than semaglutide. While these two structures have amino acid sequences that are virtually identical, they have chemical substituents on the same amino acid in 
There are no examples of the claimed nausea incidence being achieved. The closest example is in example 3. Here the specification describes trials that were conducted on rats employing single doses of various amounts or mini-osmotic pump implants that administer the same dose amount over the course of a day for exenatide, semaglutide, pramlintide or an albumin-binding peptide that is an amylin agonist. The animals were then assessed for nausea based upon their pattern of food intake. However, no results are provided. 
Figure 12 shows the percentage of patients experiencing nausea as function of the d[drug]/dt, which measures the average percent change of the steady state concentration per time; however, only some of the plotted data is described. The triangles repeat the data in figure 10 for injected, non-implant preparations that were known and injected at different frequencies. Three circles are also shown, but there is 
Claim 48 recites a function for the long acting nauseogenic peptide, but there is no correlation between any particular amino acid sequence or additional substituents and these functions. The claim recites limitations about binding affinity where one requires a certain amount of change in affinity for the peptide’s own receptor when in the presence of 4% human serum albumin versus in 0.1% human serum albumin. Thus the identity of peptides that meet the requirements of the claim are not clear.
	The specification details that several GLP-1 agonists based upon the GLP-1 peptide have nausea incidences as high as 40% (see figure 12). The concept of reducing this nausea incidence due to incorporation into a polymer containing suspension within an osmotic implant that yields steady state delivery is described by the prior art (see Alessi et al. US PGPub No. 2011/0076317 – see IDS). Some modifications to peptides such as their inclusion in formulations that yield extended release or conjugation to lipophilic moieties are detailed instantly to lower nausea incidence, but the degree of reduction these changes achieve is not detailed  Further, the successful extrapolation of this concept to other long acting nauseogenic peptides is not exemplified and no clear discussion is provided about the impact of these modifications to peptides that are structurally dissimilar from the GLP-1 based compounds that are the primary focus of the instant disclosure or to their formulations. As a result, the artisan of ordinary skill would not have deemed the claimed invention to be sufficient described such that it was clear that the applicant was in possession of is full scope. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 21, 23, 25-26, 33, 37-38, 45, 48-49, 56-58, 62, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Leung (US PGPub No. 2012/0208755 – see IDS) in view of Alessi et al. as evidenced by Kalthoff (US PGPub No. 2013/0053311), Levy et al. (PLOS One 2014 9(2)e87704:1-9), and Lund et al. (European Journal of Internal Medicine 2014 25:407-414).
Leung teaches contacting a subject with an implantable osmotic device that administers a glucagon-like peptide-1 agonist (GLP-1 agonist) from a contained suspension over at least one month (see abstract and paragraph 12; instant claim 58). Particular peptides are named that include liraglutide, semaglutide, and the Bydureon® 

    PNG
    media_image1.png
    146
    705
    media_image1.png
    Greyscale
(see instant specification paragraph 173; Lau et al. figure 2; instant claim 62). Liraglutide also has an apparent KD to bovine serum albumin of 0.35 nM (see Levy et al. table 3, page 5 first column first full paragraphs; Kalthoff et al. paragraph 778; instant claim 49). Semaglutide is instantly identified as SEC ID NO. 6 and known to have the structure below:

    PNG
    media_image2.png
    123
    855
    media_image2.png
    Greyscale
 (see paragraph 180; Lau et al. figure 2; instant claim 62). The disclosure details that semaglutide meets the limitations of instant claim 48 (see paragraph 330). The subcutaneous half-life of semaglutide is 160 hours (see Lund et al. page 411 first full paragraph; instant claim 57). In addition, both liraglutide and semaglutide containing a lipophilic group where the latter also includes a linker (see instant claim 56). Leung teach that the dosing of the GLP-1 agonist is 5 g/day and 320 g/day (see paragraph 172). A long active nauseogenic peptide is not explicitly exemplified in a device
Alessi et al. teach a method of treating diabetes by administering an incretin mimetic from an implanted osmotic drug delivery device where a CSS is reached within seven days so as to elicit reduced side effects (see abstract and paragraph 12). The incretin mimetic is envisioned as liraglutide as well as exenatide (see paragraph 17). The device is taught to include a suspension of the compounds dispersed in a polymer that is preferably polyvinyl pyrrolidone (see paragraphs 16-17, 25, and 155). Alessi et al go on to describe a typical device as one that includes a suspension of exenatide particles in a solvent/polymer vehicle in a Duros® device (see example 1). The device itself is described and depicted much the same way as that instantly described where the instant specification also names the Duros® device (see figure 4 and instant specification paragraphs 305-314). Both also cite the same publication as the descriptive source of the device, namely US PGPub No. 20077/0281024 (see paragraph 202; instant specification paragraph 306). Alessi et al. go on to teach a g/day to 80 g/day were tested. For the 10 g/day dosing, nausea incidence occurred in one patient among the groups of 12 that ultimately was reduced to 11 (see figure 3). This corresponds to a nausea incidence of less than 10% of the patients. The incidence of nausea is dose dependent such that higher doses yield higher incidences of nausea. 
Alessi et al. and Leung both teach contacting a subject with an osmotic implant device that contains a suspension of various GLP-1 agonist peptides that are nauseogenic in a polymer containing vehicle. The device instantly envisioned is taught by both Alessi et al. and Leung. Semaglutide and liraglutide are taught by one or both of these references as particular GLP-1 agonists to include and deliver from the devices. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the invention of Leung with their taught osmotic device where semaglutide or liraglutide are selected as the GLP-1 agonist peptide. This modification would have been obvious based upon the guidance by Leung in regard to the peptides they envision for inclusion. It would then follow to apply their teachings concerning the daily dosing rate. Further, Alessi et al. detail this administration technique in order to reduce side effects, especially nausea, from this class of drugs and detail the impact as dose dependent. While silent in regard to the resulting nausea incidence and the pharmacokinetics of this administration avenue, the components, and configurations instantly detailed are the same as those provided by Leung. In addition, the dosing rates overlap those instantly disclosed (see instant In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). This appears to be the case here where the applicant has recognized that the administration of several GLP-1 agonists from an osmotic implant yields a lower incidence of nausea. Given that Alessi et al. noted the dose dependence of this phenomenon and the range of dosing would render the instantly disclosed dosing obvious due to overlap with Leung, the claimed methods and products are obvious because they appear to be consequence of following the suggestions of the prior art. Therefore claims 18, 21, 23, 25-26, 33, 37-38, 45, 48-49, 56-58, 62, and 69 Leung in view of Alessi et al. as evidenced by Kalthoff et al., Levy et al., and Lund et al.

Claims 18, 26, 37-38, 45, 49, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Alessi et al. in view of Henry et al. (Clinical Therapeutics 2013 35(5):634-645) as evidenced by Kalthoff et al. and Levy et al.
 Alessi et al. teach a method of treating diabetes by administering an incretin mimetic from an implanted osmotic drug delivery device where a CSS is reached within seven days so as to elicit reduced side effects (see abstract and paragraph 12). The incretin mimetic is envisioned as liraglutide and as well as exenatide (see paragraph 17). Exenatide has an apparent KD to bovine serum albumin of 0.004 nM (see Levy et g/day to 80 g/day were tested. For the 10 g/day dosing, nausea incidence occurred in one patient among the groups of 12 that ultimately was reduced to 11 (see figure 3). This corresponds to a nausea incidence of less than 10% of the patients. The incidence of nausea is dose dependent such that higher doses yield higher incidences of nausea. The tested device does not explicitly state that a polymer was present in its suspension.
Henry et al. appears to teach nearly the same clinical trial of the ITCA 650 device and data as Alessi et al. in regard to the 10 g/day dosing group. Here they include the average plasma concentration of the exenatide starting from time zero and it remains less than 90% of the CSS in the first 24 hours (see page 635 column third full paragraph-page 636 first column and figure 1, and table IV). Here they also detail an incidence of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the exenatide in the poly(vinyl pyrrolidone) containing suspension of Alessi et al. in the 10 g/day implant of Henry et al. or Alessi et al. The instant specification describes exenatide dispersed in a biocompatible polymer as a long acting nausogenic peptide, so absent evidence to the contrary, this suspension formulation meets the limitation for long acting (see paragraph 93). The expected outcome from the implantation of such a device into a subject would be the nausea incidence and plasma concentrations as detailed by Henry et al. and/or Alessi et al. While silent in regard to the full collection of claimed pharmacokinetic features, the components and configurations instantly detailed are the same as those rendered obvious by Alessi et al. and Henry et al. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus the instantly claimed pharmacokinetics would follow because they are a consequence of following the suggestions of the prior art, absent evidence to the contrary.  Therefore claims 18, 26, 37-38, 45, and 69 are obvious over Alessi et al. in view of Henry et al. as evidenced by Kalthoff et al. and Levy et al.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 18, 21, 25-26, 33, 37-38, 45,49, 58, and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,298,561 as evidenced by Kalthoff et al., Levy et al., and Henry et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a method of contacting a subject with a drug D to bovine serum albumin of 0.004 nM (see Levy et al. table 3, page 5 first column first full paragraphs; Kalthoff et al. paragraph 778). The device is an osmotic device and delivers 10 g/day in one claimed embodiment. The instant specification describes exenatide dispersed in a biocompatible polymer as a long acting nausogenic peptide, so absent evidence to the contrary, this suspension formulation meets the limitation for long acting (see paragraph 93). Henry et al. appears to teach a clinical trial of the device of the patented claim in regard to the 10 g/day dosing group. Here they include the average plasma concentration of the exenatide starting from time zero and it remains less than 90% of the CSS in the first 24 hours (see page 635 column third full paragraph-page 636 first column and figure 1, and table IV). Here they also detail an incidence of nausea in one of the patients where the patient groups starts as 12 and was 11 by the end of the trial (see table IV and page 639 second full paragraph).
While silent in regard to the full collection of claimed pharmacokinetic features, the components and configurations instantly detailed are the same as those of the copending claims. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

Claims 18, 21, 25-26, 33, 37-38, 45,49, 58, and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,299,025 or claims 1, 4, 12, and 14 of U.S. Patent No. 8,940,316 each separately as evidenced by Kalthoff et al., Levy et al., and Henry et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a method of contacting a subject with a drug delivery device that includes a nausogenic peptide as well as the product. The patented claim recites exenatide as an envisioned peptide which is dispersed as particles in a poly(vinyl pyrrolidone) containing suspension medium. Exenatide has an apparent KD to bovine serum albumin of 0.004 nM (see Levy et al. table 3, page 5 first column first full paragraphs; Kalthoff et al. paragraph 778). The device is an osmotic device and delivers 5-160 g/day. The instant specification describes exenatide dispersed in a biocompatible polymer as a long acting nausogenic peptide, so absent evidence to the contrary, this suspension formulation meets the limitation for long acting (see paragraph 93). Henry et al. appears to teach a clinical trial of the device of the patented claim in regard to the 10 g/day dosing group. Here they include the average plasma concentration of the exenatide starting from time zero and it remains less than 90% of SS in the first 24 hours (see page 635 column third full paragraph-page 636 first column and figure 1, and table IV). Here they also detail an incidence of nausea in one of the patients where the patient groups starts as 12 and was 11 by the end of the trial (see table IV and page 639 second full paragraph). Thus, the patented claims embrace a product that functions as instantly claimed
While silent in regard to the full collection of claimed pharmacokinetic features, the components and configurations instantly detailed are the same as those of the copending claims. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus the instantly claimed pharmacokinetics would follow because they are a consequence of following the suggestions of the patented claims, absent evidence to the contrary. Therefore claims 18, 21, 25-26, 33, 37-38, 45,49, 58, and 69 are obvious over claim 1 of U.S. Patent No. 8,299,025 or claims 1, 4, 12, and 14 of U.S. Patent No. 8,940,316 each separately as evidenced by Kalthoff et al., Levy et al., and Henry et al.

Claim 69 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,159,714.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a drug delivery device that includes a long acting In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus the instantly claimed pharmacokinetics would follow because they are a consequence of following the suggestions of the patented claims, absent evidence to the contrary. Therefore claim 69 is obvious over claims 1-8 of U.S. Patent No. 10,159,714.

Claim 69 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7,682,356 or over claims 14-16 of U.S. Patent No. 7,879,028.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a drug delivery device that includes a nausogenic peptide. The patented claim recites exenatide (exendin-4) as the peptide which is dispersed as particles in a poly(vinyl pyrrolidone) containing suspension medium. The instant specification describes exenatide dispersed in a biocompatible polymer as a long acting nausogenic peptide, so absent evidence to the contrary, this suspension In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus the instantly claimed pharmacokinetics would follow because they are a consequence of following the suggestions of the patented claims, absent evidence to the contrary. Therefore claim 69 is obvious over claims 1-20 of U.S. Patent No. 7,682,356 or over claims 14-16 of U.S. Patent No. 7,879,028.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/           Examiner, Art Unit 1615